United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40601
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SERGIO DURAN-GOMEZ, also known as Sergio Duran,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-94-ALL
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sergio Duran-Gomez entered a guilty plea to one count of

being found illegally in the United States following deportation

and a prior conviction for a drug-trafficking offense.      He

appeals his conviction and his sentence of forty-six months of

imprisonment and three years of supervised release.

     For the first time on appeal, Duran-Gomez contends that the

sentencing provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40601
                                -2-

(2000).   Duran-Gomez acknowledges that his argument is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but

he seeks to preserve the issue for Supreme Court review.

Apprendi did not overrule Almendarez-Torres.     See Apprendi, 530

U.S. at 489-90; United States v. Mancia-Perez, 331 F.3d 464, 470

(5th Cir.), cert. denied, 540 U.S. 935 (2003).

     Additionally, as Duran-Gomez concedes, his argument that his

sentence was imposed in violation of Blakely v. Washington, 124

S. Ct. 2531 (2004), is foreclosed by circuit precedent.    United

States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004), petition

for cert. filed (U.S. July 14, 2004) (No. 04-5263).    The judgment

of the district court is AFFIRMED.